UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4805


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE DENARD TERRY, a/k/a Dee, a/k/a Fakin Jamaican,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-02054-RBH-2)


Submitted:   March 30, 2015                 Decided:   April 10, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


W. James Hoffmeyer, LAW OFFICE OF W. JAMES HOFFMEYER, Florence,
South Carolina, for Appellant. Nancy Chastain Wicker, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dwayne Denard Terry pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to

distribute    and    to    distribute     5   kilograms         or     more    of   powder

cocaine, 280 grams or more of crack cocaine, and 100 kilograms

or more of marijuana, in violation of 21 U.S.C. § 846 (2012).

Terry   and    the    Government      negotiated        a       Fed.     R.    Crim.    P.

11(c)(1)(C)    agreement,        stipulating     that       a   240-month        sentence

would be appropriate.            The district court accepted the plea and

imposed the stipulated sentence.                In accordance with Anders v.

California, 386 U.S. 738 (1967), Terry’s counsel has filed a

brief   certifying        that    there   are    no   meritorious             issues   for

appeal, but questioning the validity of Terry’s guilty plea.

Although notified of his right to do so, Terry has not filed a

supplemental brief.        We affirm.

     Terry challenges his plea on the ground that the district

court did not take special care to assure that his plea was

knowing and voluntary, where his plea agreement was linked to

that of his codefendant.              A guilty plea is valid where the

defendant     voluntarily,        knowingly,      and       intelligently           pleads

guilty “with sufficient awareness of the relevant circumstances

and likely consequences.”           Brady v. United States, 397 U.S. 742,

748 (1970).     To assure that this standard is satisfied, Fed. R.

Crim. P. 11 requires a district court to “inform the defendant

                                          2
of,    and    determine       that    he    understands,             the    nature        of    the

charge(s) to which the plea is offered, any mandatory minimum

penalty,      the   maximum      possible            penalty    and        various    rights.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                                     An

appropriately       conducted        Rule    11       proceeding       raises        “a       strong

presumption      that     the    plea       is       final    and     binding.”            United

States v. Bowman, 348 F.3d 408, 414 (4th Cir. 2003) (internal

quotation       marks     omitted).                  Here,     the     district           court’s

substantial compliance with the requirements of Fed. R. Crim. P.

11 raises this presumption in favor of the validity of Terry’s

plea.

       The    promise    of     leniency         to     a    third     party    in        a     plea

agreement, although a legitimate prosecutorial tool that does

not render a plea per se invalid, “might pose a greater danger

of inducing a false guilty plea by skewing the assessment of the

risks a defendant must consider.”                      United States v. Morrow, 914

F.2d     608,   613     (4th     Cir.       1990)       (internal          quotation           marks

omitted); see also Harman v. Mohn, 683 F.2d 834, 838 (4th Cir.

1982).       Accordingly, “[s]pecial care must be taken to determine

the voluntariness” of such a plea.                     Morrow, 914 F.2d at 613.

       Here, the Government acted in good faith by securing an

indictment      against       both      defendants           before        initiating           plea

negotiations and by informing the district court that Terry’s

and his codefendant’s plea agreements were linked together.                                      See

                                                 3
Harman, 683 F.2d at 837 (prosecutor negotiated in good faith

where he secured indictment against third party before offering

leniency); Morrow, 914 F.2d at 613 (questioning validity of plea

where Government did not inform district court of promise of

leniency       to    third     party).         Furthermore,   Terry     and   his

codefendant were represented by different attorneys, eliminating

the possibility that Terry’s attorney sacrificed his bargaining

position to secure a plea agreement for the codefendant.                      See

Harman, 683 F.2d at 837-38 (underscoring importance of separate

counsel where plea involves promise of leniency to third party).

Finally, Terry readily admitted guilt at the plea hearing and

did not raise any issue regarding the validity of his plea when

the district court formally accepted the plea at sentencing, a

time when Terry was in the courtroom outside the presence of his

codefendant.         Accordingly, the record does not support the claim

that Terry’s plea was involuntary or unknowing.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We

therefore affirm Terry’s conviction and the term of supervised

release    imposed      by    the   district    court.   We   dismiss      Terry’s

appeal    as    to    his    sentence    of   imprisonment.    See    18   U.S.C.

§ 3742(a), (c) (2012); United States v. Calderon, 428 F.3d 928,

932 (10th Cir. 2005) (sentence imposed in accordance with Fed.

R. Crim. P. 11(c)(1)(C) plea agreement and statute governing

                                          4
offense of conviction not subject to appellate review).                      This

court requires that counsel inform Terry, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Terry requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court   for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Terry.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in   the   materials   before

this court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                       5